DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of the pending claims and further search, claims 1-20 are allowed.

3.	The following is an Examiner’s statement of reasons for allowance:
          Claims 1-20 are allowed for the reasons as set forth in Applicant’s remarks filed on 3/12/2021.
           				Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Xiang Zhang whose telephone number is (571)270-7693.  The Examiner can normally be reached on M-Th 9:30 am - 8:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s 

supervisor, Rafael Perez-Gutierrez, can be reached on (571)272-7915. The fax phone 

number for the organization where this application or proceeding is assigned is 571-

273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XIANG ZHANG/
Patent Examiner, Art Unit 2642

/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642